CONVERTIBLE PREFERRED SECURITIES AGREEMENT DATED AS OF MAY 15, 2009 between ECOLOGY COATINGS, INC. and EQUITY 11, Ltd. CONVERTIBLE PREFERRED SECURITIES AGREEMENT (this “Agreement”), dated as of May 15, 2009, between Ecology Coatings, Inc., a corporation organizedunder the laws of the state of Nevada (the “Company”), and Equity 11, Ltd., a corporation organized under the laws of the state of Michigan (the “Purchaser”). RECITALS WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires to purchase from the Company, 5.0% Cumulative Convertible Preferred Shares, Series B of the Company at a price per share of $1000 (the “Convertible Preferred Shares, Series B”) containing the terms set forth in the Certificate of Designation attached as Exhibit A hereto (the “Certificate of Designation”). NOW, THEREFORE, in consideration of the mutual promises herein made, and in consideration of the representations, warranties, and covenants herein contained, the Company and the Purchaser agree as follows: All capitalized terms used and not otherwise defined in this Agreement shall have the definitions set forth on Annex I. ARTICLE I Sale of the Convertible Preferred Shares, Series B Section 1.1Authorization of Issuance and Sale and Delivery of the Convertible Preferred Shares, Series B. Subject to the terms and conditions hereof, until December 15, 2009, the Purchaser agrees to purchase and the Company agrees to sell and issue to the Purchaser at the Closings, 5% Convertible Preferred Shares, Series B, at a price per share of $1,000, convertible into common shares at the Conversion Price. Section 1.2 The Closing of the Sale of the Convertible Preferred Shares, Series B. The closings (the “Closings”) shall take place at the offices of Purchaser, at 8:00 p.m.,New York time, on the date hereof, or such other time and date as the parties may agree upon (the date that the Closing occurs, the “Closing Date”).At the Closing, on the terms and subject to the conditions contained herein, the Company shall issue and deliver the Convertible Preferred Shares, Series B against receipt by the Company of the Aggregate Purchase Price by wire transfer of immediately available funds to an account, which the Company shall designate to the Purchaser prior to the Closing in writing.The Convertible Preferred Shares, Series B shall be evidenced by certificates. Section 1.3 Termination of Certain Agreements. (1)The parties agree that Purchaser will not acquire any further securities under the SPA and the SPA will continue to define the terms and conditions with respect to convertible preferred securities purchased under the SPA.Sections 5.2, 5.3, 5.4, 5.5, 5.6, 5.7, and 5.9 of the SPA shall remain in full force and effect with respect to the purchase of securities under the SPA.In all other respects, the SPA shall be considered terminated. (2)The parties agree to terminate the Consulting Agreement between Company and James Juliano dated January 5, 2009. (3)The parties agree to eliminate the monthly compensation in Exhibit A of the Consulting Services Agreement between Company and Sales Attack LC dated September 17, 2008.In all other respects, the terms of the Consulting Services Agreement shall remain in full force and effect. (4)Upon the issuance of the Convertible Preferred Shares, Series B described in Section 2.1, the parties acknowledge that the promissory notes dated December 24, 2008, January 8, 2009 and May 5, 2009 in favor of Seven Industries Ltd. and JB Smith LC will be considered paid in full and shall be cancelled. (5)Upon the issuance of the Convertible Preferred Shares, Series B described in Section 2.1, the parties acknowledge payment of the monthly rent under the Office Sublease between Company and Seven Industries Ltd. shall be considered paid in full through the month of May 2009. ARTICLE II The Initial Closing Section 2.1 Closing Requirements. (1) Within two (2) business days, the Company shall deliver to the Purchaser: (a)a duly executed share certificate registered in the name of the Purchaser, representing 225 Convertible Preferred Shares, Series B, being issued to Purchaser pursuant to this Agreement for outstanding amounts due to Purchaser and Purchaser’s affiliates for office rent, marketing services, consultant services and promissory notes; (b)a Secretary’s Certificate, duly executed by the Secretary of the Company, appending certified copies of the Company’s Fundamental Documents and minutes/resolutions of the Board of Directors of the Company (the “Board”) (and, if applicable, any committee) approving the Documents and the transactions contemplated thereby (including, without limitation, the Certificate of Designation ); (c) an Incumbency Certificate, duly executed by an authorized officer of the Company, certifying with respect to the incumbency of the officers listed thereon and the genuineness of such officers’ respective signatures. (3) At the Initial Closing, the Purchaser shall deliver to the Company a duly executed counterpart signature page to the Cross-Receipt. Section 2.2 Purchases of Additional Preferred Shares. (1)Purchaser, in Purchaser’s sole and absolute discretion, may purchase additional Convertible Preferred Shares, Series B until December 15, 2009 convertible to common shares at the Conversion Price. (2) For each such additional purchase, Company shall deliver to Purchaser: (a)a duly executed share certificate registered in the name of the Purchaser, representing the number of additional Convertible Preferred Shares, Series B being purchased by the Purchaser pursuant to this Agreement; (b)a duly executed counterpart signature page to a cross-receipt (the “Cross-Receipt”) with respect to the Company’s receipt of the Aggregate Purchase Price and the Purchaser’s receipt of the additional Convertible Preferred Shares, Series B. (3)For each purchase of additional Convertible Preferred Shares, Series B, the Purchaser shall deliver to the Company: (a)the Aggregate Purchase Price for the additional Convertible Preferred Shares, Series B being purchased by the Purchaser pursuant to this Agreement; and (b) a duly executed counterpart signature page to the Cross-Receipt. Section 2.3 Restrictive Legend. The certificate representing each of the Convertible Preferred Shares, Series B shall be stamped or otherwise imprinted with a legend substantially in the following form (in addition to any legend required by applicable state securities Laws), upon issuance thereof, and until such time as the same is no longer required under the applicable requirements of the Securities Act: THE 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS, AND ECOLOGY COATINGS, INC. (THE “COMPANY”) HAS NOT BEEN REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”).NEITHER SUCH 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, RESELL OR OTHERWISE TRANSFER THE 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B REPRESENTED HEREBY, UNLESS SUCH 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B NO LONGER CONSTITUTE “RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE , ONLY (A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) TO ONE OR MORE PERSONS, EACH OF WHICH IS AN “ACCREDITED INVESTOR” (AS DEFINED IN RULE ACT) THAT IS ACQUIRING SUCH 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B FOR ITS OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT OR OTHER APPLICABLE SECURITIES LAWS OR (D) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE SUBJECT TO ANY REQUIREMENT OF LAW THAT THE DISPOSITION OF ITS PROPERTY OR THE PROPERTY OF SUCH ACCREDITED INVESTOR BE AT ALL TIMES WITHIN ITS OR THEIR CONTROL. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTION TO THE CONTRARY TO THE COMPANY, THE TRANSFER AGENT OR ANY INTERMEDIARY. Furthermore, the Convertible Preferred Share certificate will contain a legend substantially to the following effect: THE COMPANY WILL FURNISH TO ANY SHAREHOLDER ON REQUEST AND WITHOUT CHARGE A FULL STATEMENT OF (1) ANY RESTRICTIONS, LIMITATIONS, PREFERENCES OR REDEMPTION PROVISIONS CONCERNING THE 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B AND (2) THE DESIGNATIONS AND ANY PREFERENCES, CONVERSION AND OTHER RIGHTS, VOTING POWERS, RESTRICTIONS, LIMITATIONS AS TO DISTRIBUTIONS, AND OTHER QUALIFICATIONS AND TERMS AND CONDITIONS OF REDEMPTION OF THE 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B, THE DIFFERENCES IN THE RELATIVE RIGHTS AND PREFERENCES BETWEEN THE SHARES OF EACH SERIES OF SUCH CLASS TO THE EXTENT THEY HAVE BEEN SET, AND THE AUTHORITY OF THE BOARD OF DIRECTORS OF THE COMPANY TO SET THE RELATIVE RIGHTS AND PREFERENCES OF SUBSEQUENT SERIES OF 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B.5% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES B WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN WHOLE SHARES. ARTICLE III Representations and Warranties of the Company As a material inducement to the Purchaser to enter into and perform its obligations under this Agreement, the Company hereby represents and warrants to the Purchaser as follows: Section 3.1Due Creation, Good Standing and Due Qualification.The Company has been duly created and is validly existing corporation in good standing under the laws of the state of Nevada, and pursuant to the resolutions of the Board (or a duly authorized committee thereof)has full power and authority to own, lease and operate its properties and conduct its business as presently being conducted and to enter into and perform its obligations under, or as contemplated under, this Agreement; and the Company is duly qualified to transact business as a foreign entity and is in good standing in each jurisdiction in which such qualification is required, whether by reason of the ownership or leasing of property or the conduct of business, except where the failure so to qualify or to be in good standing would not result in a material adverse change in the business, Assets, liabilities, operations, condition (financial or otherwise) or operating results of the Company and its Subsidiaries (as defined herein), taken as a whole (a “Material Adverse Effect”). Section 3.2 Authorization; Enforceability; Corporate and Other Proceedings. (1)The Company has all requisite power and authority to execute and deliver each Document to which it is a party and to perform its obligations under each such Document. Each Document to which the Company is a party has been duly authorized by all necessary action on the part of the Company, and each Document to which the Company is a party has been duly executed and delivered by the Company, and, assuming the due authorization, execution and delivery by the other parties thereto, constitutes the valid and legally binding obligation of the Company, enforceable in accordance with its terms and conditions, except that the enforcement thereof may be subject to (i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent conveyance or other similar laws now or hereafter in effect relating to creditors’ rights generally and (ii) general principles of equity (whether applied by a court of law or equity) and the discretion of the court before which any proceeding therefor may be brought. (2)The authorization, issuance, sale and delivery of the Convertible Preferred Shares, Series B have been duly authorized by all requisite action of the Board.
